Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In the final office action mailed on 08/25/2021, examiner objected to claim 12 as containing allowable subject matter. However, after additional search and review of the prior art, the subject matter of claim 12 is no longer allowable.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1). 
Regarding claim 1, Briquet et al. disclose downhole tool (20, fig. 2) comprising: a body (24); an intake port (28) for receiving fluid from an external of the body (refer to 
a filtration device (40, 42, refer to paragraphs 0032 and 0034) contained within the body (24) and in fluid communication with the intake port (28, see fig. 1-3 and para 0032), the filtration device (40, 42) comprising: a particulate removing filter (64,refer to para 0041) configured to filter the fluid to a predetermined concentration (refer to para 0036: the filter can have different size/shape/slots based on debris size and of type of formation, therefore, based on well history, filters can be selected based on anticipated/predetermined particulate size), wherein the fluid from the intake port is passed through the particulate removing filter (see figs. 2-4); 
a sensor (para 0032: filter system further includes one or more sensors) configured to measure a concentration of the fluid filtered by the particulate removing filter (refer to paragraphs 0032 and 0039),
and an exit port (fig. 4D, fluid is sent back into the wellbore via an exit port indicated by arrow 68. Refer to para 0047) in fluid communication with the filtration device (40, 42) for ejecting the fluid to the external of the body (refer to para 0047. Also as broadly claimed, i.e., no exact location or reference points, the assembly comprises an exit port since the fluid eventually exits the body 24 as seen in figs. 3-5B).
However, Briquet et al. fail to teach a roll assembly having a filter roll, wherein the particulate removing filter is drawn from the filter roll.
Jamison teach a filtration apparatus comprising a filter roll (155, fig. 1 and refer to para 0036), wherein a particulate removing filter is drawn from the filter roll (see fig. 1). 

Regarding claim 11, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; Briquet et al. further disclose the filtration device (40, 42) comprises a purge valve (48a, fig. 4D and para 0047) arranged to expel the fluid from a reverse purge flow through the filtration device to a wellbore (refer to para 0047).26 Attorney Docket 1470-5496192015-IPM-098729  
Regarding claim 13, Briquet et al. disclose a method comprising: disposing a downhole tool (20, fig 2) into a wellbore (refer to para 0021), the downhole tool (20) comprising: a body (24, see fig. 1), an intake port (28, see fig. 1-3 and para 0032) provided along the body (see fig. 1), 
a filtration device (40, 42, para 0032) contained within the body (24) and in fluid communication with the intake port (28, see fig. 1-3 and para 0032), the filtration device (40, 42) comprising: a particulate removing filter (64,refer to para 0041) configured to filter fluid to a predetermined concentration (refer to para 0036: the filter can have different size/shape/slots based on debris size and of type of formation, therefore, based on well history, filters can be selected based on anticipated/predetermined particulate size); wherein the fluid from the intake port is passed through the particulate removing filter (see figs. 2-4).

and an exit port (fig. 4D, fluid is sent back into the wellbore via an exit port indicated by arrow 68. Refer to para 0047) in fluid communication with the filtration device (40, 42) for ejecting the fluid to an external of the body (refer to para 0047. Also as broadly claimed, i.e., no exact location or reference points, the assembly comprises an exit port since the fluid eventually exits the body 24 as seen in figs. 3-5B); passing the fluid through the filtration device; and ejecting the fluid from the exit port (see fig. 4A).
However, Briquet et al. fail to teach 41470US-593391 (2015-IPM-098729 U1 US) a roll assembly having a filter roll, wherein the particulate removing filter is drawn from the filter roll.
Jamison, as previously discussed, teach a filtration apparatus comprising a filter roll (155, fig. 1 and refer to para 0036), wherein a particulate removing filter is drawn from the filter roll (see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Briquet et al. to include a roll assembly having a filter roll, wherein the particulate removing filter is drawn from the filter roll, as taught by Jamison, for the purpose of rolling out used clogged filter sections after a predetermined amount of time without removing the entire apparatus at surface for maintenance. 
Regarding claim 17, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; Briquet et al. further disclose 
Regarding claim 20, Briquet et al. disclose a system comprising: a downhole tool (20, fig 2) disposed in a wellbore (refer to para 0021), the downhole tool (20) comprising: a body (24); an intake port (28) for receiving fluid from an external of the body (refer to para 0031); a pump (38, refer to para 0031) in fluid communication with the intake port  (28) for withdrawing the fluid through the intake port (28, refer to para 0031); 
a filtration device (40, 42, refer to paragraphs 0032 and 0034) contained within the body (24) and in fluid communication with the intake port (28, see fig. 1-3 and para 0032), the filtration device (40, 42) comprising: a particulate removing filter (64,refer to para 0041) configured to filter the fluid to a predetermined concentration (refer to para 0036: the filter can have different size/shape/slots based on debris size and of type of formation, therefore, based on well history, filters can be selected based on anticipated/predetermined particulate size); 
a sensor (para 0032: filter system further includes one or more sensors) configured to measure a concentration of the fluid filtered by the particulate removing filter (refer to paragraphs 0032 and 0039); wherein the fluid from the intake port is passed through the particulate removing filter; and an exit port in fluid communication with the filtration device for ejecting the fluid to the external of the body (see figs. 2-4).
However, Briquet et al. fail to teach a roll assembly having a filter roll, wherein the particulate removing filter is drawn from the filter roll.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Briquet et al. to include a roll assembly having a filter roll, wherein the particulate removing filter is drawn from the filter roll, as taught by Jamison, for the purpose of rolling out used clogged filter sections after a predetermined amount of time without removing the entire apparatus at surface for maintenance. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) as applied to claim 1 above, and further in view of Spross et al. (U.S. 2010/0236776A1).
Regarding claim 2, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; however, the combination of Briquet et al. and Jamison fail to teach a probe which comprises the intake port, the probe having a sealing pad for engagement with a formation surface.
Spross et al. further disclose a probe (32a, 32b, para 0021) which comprises the intake port (refer to para 0021), the probe having a sealing pad for engagement with a formation surface (para 0004).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Briquet et al. and Jamison to have the probe comprise sealing pad, as taught by Spross et al., for . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) as applied to claim 1 above, and further in view of Niconoff (U.S. 2011/0011583A1).
Regarding claim 10, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; however, the combination of Briquet et al. and Jamison fail to teach wherein the filtration device is configured to bypass at least one of the plurality of filter cartridge to a secondary filter cartridge of the plurality of filter cartridges when a pressure differential across the first filter cartridge reaches a predetermined value.  
Niconoff discloses the filtration apparatus (400, fig.4) comprising the plurality of filtering chambers/cartridges (402a, 402b, 402c, para 0036) and equalization lines (424a, 424b) coupling the chambers to equalize the pressures of the chambers relative to each other (refer to para 0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Jamison, and Niconoff before him or her, to have had the filtration device configured to bypass at least one of the plurality of filter cartridge to a secondary filter cartridge of the plurality of filter cartridges when a pressure differential across the first filter cartridge reaches a predetermined value, as taught by Niconoff, for the purpose of equalizing the pressures of the chambers relative to each other. 

s 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) as applied to claim 1 above, and further in view of Duvallet (U.S. 5139085).
Regarding claims 3 and 18, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; however, the combination of Briquet et al. and Jamison fail to teach the filtration device comprising: a plurality of filter cartridges, each of the plurality of filter cartridges having different particulate filtration sizes; a fluid flow path extending across the plurality of filter cartridges from a first filter cartridge to a final filter cartridge; wherein the particulate filtration sizes of the plurality of filter cartridges progress from the first filter cartridge having the coarsest particulate filtration size to the final filter cartridge having the finest particulate filtration size. 25 Attorney Docket 1470-5496192015-IPM-098729  
Duvallet discloses a fluid sampling bottle disposed in deep boreholes (refer to col. 1 lines 43-45) comprising a support body (30, fig. 1). Fluid enters the assembly at (12, fig. 3) comprising a filter (13, col. 3 lines 40-43). Sleeve body (40) comprises a plurality of filters (44) adapted to filter the fluid passing though. The first filter comprises a larger diameter filtration for stopping large solid matter. The following filters respectively have decreasing filtration diameters. The last filter can have very small filtering diameter, so that it only samples very pure liquid. This type of filtration makes it possible to prevent blockages when the sample fluid contains too much mud (col. 3 lines 49-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Jamison, and Duvallet before him or her, to have included a plurality of filter cartridges, each of the 
Regarding claims 4 and 19, the combination of Briquet et al., Jamison, and Duvallet teach all the features of this claim as applied to claims 3 and 18 above; Duvallet further discloses wherein the plurality of filter cartridges are arranged in series (see fig. 3).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) and Duvallet (U.S. 5139085) as applied to claims 4 and 4 above, and further in view of Niconoff (U.S. 2011/0011583A1).
Regarding claims 5-6, the combination of Briquet et al., Jamison, and Duvallet teach all the features of this claim as applied to claims 3 and 4 above; however, the combination of Briquet et al., Jamison, and Duvallet fail to teach wherein there is an inline valve for each of the plurality of filter cartridges arranged in the series, wherein the filtration device comprises a bypass line to bypass the plurality of filter cartridges.
Niconoff discloses a formation tester (314, fig. 3) comprising a probe assembly (316) and a filtration apparatus (400, fig.4). The filtration apparatus comprising a plurality of filtering chambers/cartridges (402a, 402b, 402c, para 0036), wherein there is an inline valve (404a, 404b, 404c) for chamber in the series (see fig. 4 and refer to para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Jamison, Duvallet, and Niconoff before him or her, to have included an inline valve for each of the plurality of filter cartridges arranged in the series, wherein the filtration device comprises a bypass line to bypass the plurality of filter cartridges, for directing the fluid across the cartridges and bypassing in case one cartridge is non-functional or clogged by debris. 
Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) as applied to claim 1 above, and further in view of Nuryaningsih et al. (2018/0120865A1)
Regarding claims 7-8 and 14-15, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claims 1 and 13 above; Briguet et al. further disclose wherein the sensor is positioned to detect a characteristic of the fluid passing to, within or after the filtration device (refer to paragraphs 0032 and 0039).
However, the combination of Briquet et al. and Jamison fail to teach wherein the sensor is selected from a group consisting of optical sensors, pressure sensors, vibrating tube densitometers, capacitance sensors, or a combination thereof.
Nuryaningsih et al. teach sensor (40) positioned to detect a characteristic of a fluid passing to, within or after the filtration device (see fig. 2 and refer to para 0028), wherein the sensor (40) is selected from the group consisting of optical sensors, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Briquet et al. and Jamison to have the sensor selected from a group consisting of optical sensors, pressure sensors, vibrating tube densitometers, capacitance sensors, or a combination thereof, as taught by Spross et al., for the predictable result of measuring fluid properties. 
Regarding claims 9 and 16, the combination of Briquet et al., Jamison, and Nuryaningsih et al. teach all the features of this claim as applied to claims 7 and 13; Nuryaningsih et al. further teach the sensor is an optical sensor (refer to para 0038), and wherein the filtration device is configured to remove fines to a predetermined concentration as detected by the optical sensor (refer to para 0045), detecting a concentration of the fluid after passing through the filtration device (sensor 40 is capable of detecting a concentration of the fluid after passing through the filtration device).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, 20 have been considered but are moot because the new ground of rejection does not rely on at least one of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection in view of Jamison (U.S. 20090217776A1) above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/YANICK A AKARAGWE/Examiner, Art Unit 3672